DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 9, 11, 14, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hisada et al. (US 11,155,304B2).
	Re claim 1, Hisada et al. discloses a vehicle, comprising a plurality of ground-engaging members (3, 4), a frame assembly (2) supported by the plurality of ground-engaging members and extending longitudinally between a front portion and a rear portion, and the frame assembly comprising a upper frame portion (as shown in figure 6); and a seating area (5) supported by the frame assembly, wherein the upper frame portion extends over the seating area, the upper frame portion including a first longitudinal frame member and a second longitudinal frame member, each of the first and the second longitudinal frame members including a first bend and a second bend, and both the first bend and the second bend being positioned forward of the seating area. See the annotated figure below.

    PNG
    media_image1.png
    718
    1020
    media_image1.png
    Greyscale

	Re claim 2, the upper frame portion further includes a support component extending between the first and second bends of each of the first and second longitudinal frame members.  See the annotated figure above.
	Re claim 3, the support component includes a first laterally- extending frame member.  See the annotated figure above.
	Re claim 4, the support component further includes a second laterally-extending frame member, the first laterally-extending frame member extending between the first bend of the first longitudinal frame member and the first bend of the second longitudinal frame member and the second laterally- extending frame member extending between the second bend of the first longitudinal frame member and the second bend of the second longitudinal frame member. See the annotated figure above
	Re claim 7, the first laterally-extending frame member and the second laterally-extending frame each extend laterally from the first longitudinal frame member to the second longitudinal frame member. See the annotated figure above.
	Re claim 9, the first longitudinal frame member and the second longitudinal frame member each include a generally upstanding frame member positioned forward of the first bend and the second bend, and a rear end of the generally upstanding frame member is coupled to the first bend.  See the annotated figure above.
	Re claim 11, Hisada discloses an upper frame portion of a frame of a vehicle, comprising  a first longitudinal frame member having a first end and a second end; and a second longitudinal frame member having a first end and a second end, wherein each of the first longitudinal frame member and the second longitudinal frame member includes a first bend and a second bend, and the first bends and the second bends being and forward of a mid-point of the upper frame portion.  See the annotated figure above.
	Re claim 14, a support component extends between the first and second bends of the first longitudinal frame member and the first and second bends of the second longitudinal frame member.  See the annotated figure above. 
	Re claim 15, the support component includes a first laterally-extending frame member and a second laterally-extending frame member, the first laterally-extending frame member extending between the first bend of the first longitudinal frame member and the first bend of the second longitudinal frame member and the second laterally-extending frame member extending between the second bend of the first longitudinal frame member and the second bend of the second longitudinal frame member, whereby an opening is created between the first and second longitudinal frame members and the first and second laterally-extending frame members. See the annotated figure above.
	Re claim 18, the first laterally-extending frame member and the second laterally-extending frame each extend laterally from the first longitudinal frame member to the second longitudinal frame member.  See the annotated figure above.
	Re claim 19, the first longitudinal frame member and the second longitudinal frame member each include a generally upstanding frame member positioned forward of the first bend and the second bend, a rear end of the generally upstanding frame member being coupled to the first bend.  See the annotated figure above. 
	Re claim 20, the first longitudinal frame member and the second longitudinal frame member each include a longitudinally- extending frame member positioned rearward of the first bend and the second bend, a forward end of the longitudinally-extending frame member being coupled to the second bend.  See the annotated figure above.
	Hisada et al. discloses the first longitudinal frame member and the second longitudinal frame member each including a portion extending between the first bend and the second bend

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hisada et al. (US 11,155,304B2).
	Hisada et al. does not disclose the portion extending between the first bend and the second bend being approximately 3.5 inches in length.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have the first bend and the second bend be approximately 3.5 inches in length, since such a modification would have involved a mere change in the size of a component and a change in size is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 105 USPQ 237 (CCPA 1955). 
	
Allowable Subject Matter
Claims 5, 6, 8, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle frames.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
June 14, 2022